The Court said, that taking the testimony to be true, the plaintiff had proved a contract of sale and a delivery of the chattels ; that permitting the chattels to continue in the possession of the vendor was not per se fraud, as against creditors, but merely evidence of fraud, which should be submitted to the jury ; Brooks v. Powers, 15 Mass. R. 244; that the writing referred to as a bill of sale, was not, properly speaking, a bill of sale, but a bill of parcels ; that it did not state the terms of the sale, but was in the nature of a receipt; that it was obvious, however, the property would pass absolutely to the plaintiff, according to this writing, unless it were explained ; that parol evidence being introduced on the part of the defend*467ant, to show that the conveyance was fraudulent, all kinds of evidence were admissible to explain the true nature of the transaction ; and that it was competent to the plaintiff to prove that the conveyance was a mortgage to secure a debt due to him from his brother Joseph.

Nonsuit taken off and new trial granted.